November 10, 2011 ATTORNEYS AT LAW , SUITE 3800 MILWAUKEE, WISCONSIN53202-5306 414.271.2400 TEL 414.297.4900FAX www.foley.com WRITER’S DIRECT LINE pfetzer@foley.com Email CLIENT/MATTER NUMBER 041754-0130 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: PL Capital Group Rule 14a-12 Materials Related to HF Financial Corp. Ladies and Gentlemen: We are writing on behalf of the PL Capital Group.The PL Capital Group currently consists of the following (collectively, “PL Capital”): Financial Edge Fund, L.P., a Delaware limited partnership; Financial Edge-Strategic Fund, L.P., a Delaware limited partnership; PL Capital/Focused Fund, L.P., a Delaware limited partnership; PL Capital, LLC, a Delaware limited liability company; PL Capital Advisors, LLC, a Delaware limited liability company; Goodbody/PL Capital, L.P., a Delaware limited partnership; Goodbody/PL Capital, LLC, a Delaware limited liability company; John W. Palmer; Richard J. Lashley; Beth R. Lashley; Robin Lashley and PL Capital Defined Benefit Pension Plan, a pension plan for PL Capital, LLC and its managing members.On behalf of PL Capital,we are transmitting for filing pursuant to Rule 14a-12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), soliciting material (under the cover page required by Rule 14a-12(b) and Schedule 14A of the Exchange Act) related to the 2011 Annual Meeting of Shareholders of HF Financial Corp. Please call the undersigned at (414) 297-5596 should you have any questions regarding this filing. Very truly yours, /s/ Peter D. Fetzer Peter D. Fetzer Attachments BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN DIEGO/DEL MAR SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C.
